DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 5/17/22.  Claims 5-13, 15-16, 23-25, and 29-34 are pending, wherein claims 32-34 were newly added.
An improved machine translation of JP H03-47640 U has been attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one passage for circulating a cooling medium (claims 6, 24, 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 24-25, 29, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 6, 24, and 33, the limitation of “along the inner groove flank and the outer collar flank, respectively” is not described in the original disclosure.  The drawings do not show the cooling passages.  The specification only discusses the cooling passages in paragraph [0016], describing the cooling passages “close to the groove or the collar” and does not disclose being “along the inner groove flank and the outer collar flank, respectively.”
Regarding claim 32, the limitation of “at least one passage surrounds a contact surface defined by the inner groove flank and the outer collar flank, respectively” is not described in the original disclosure.  The drawings do not show the cooling passages.  The specification only discusses the cooling passages in paragraph [0016], describing the cooling passages “close to the groove or the collar” and does not disclose the passage “surrounds a contact surface.”  Paragraph [0016] discloses “In the surroundings of the contact surface, this leads to an improved character of the microstructure.”  This describes the microstructure in the surroundings of the contact surface to be improved, but does not disclose the passage surrounds the contact surface.  The microstructure in the surroundings is improved because the cooling passages are “close to the groove or the collar.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U (cited in IDS filed 3/12/19) in view of Snee (US 4,491,168, previously cited), Sasaki (US 2015/0204268, previously cited), Kinetic Die Casting Blog (“What is a Die Casting Draft Angle and Why is it Important?”, hereinafter Kinetic, previously cited), and Oda et al (US 6,035,923, previously cited).
Regarding claim 24, JP H03-47640U teaches a method for producing a piston, comprising:
casting the casting melt (Field of the Invention, gravity casting of a piston, fig 1-2), wherein casting the casting melt includes:
forming the casting melt into a ring-shaped sealing rib (see fig 1 showing a ring formed on the top surface of the piston around the feeder) via a ring-shaped groove (fig 2, see cross-section of groove at bottom upper mold 1) of the casting tool (fig 2, upper mold 1 and main mold 2) that extends around a feeder (room 7 or insulation 3, 4, 5) in the casting head (upper mold 1) at a radial distance therefrom (fig 2, note the groove is radially spaced from the feeder), wherein forming the casting melt into the ring-shaped sealing rib via the ring-shaped groove includes contacting the casting melt with an inner groove flank of the ring-shaped groove (fig 2, note that the groove shown would have an inner groove flank, which would be contacted with the melt);
cooling the ring-shaped groove by circulating a cooling medium through at least one passage arranged in the casting head in a region of the groove close to the inner groove flank (JP H03-47640U, figure 2, cooling water in the cooling unit 6 arranged in the upper mold 1, note the arrangement is near the annular groove in the upper mold and close to the inner groove flank).
JP H03-47640 U is quiet to the cooling passages being along the inner groove flank.  However, JP H03-47640 U does disclose providing “a majority of these pipes 9 for cooling water are arranged at upper model.”  As JP H03-47640 U suggests a plurality of pipes for cooling the upper model, it would have been obvious to one of ordinary skill in the art to provide additional cooling passages throughout the upper mold, including along the inner groove flank, so as to provide sufficient cooling throughout the upper mold.
Note that JP H03-47640U discloses solidification of the casting melt.  Regarding the limitation to “facilitate sealing along the inner groove flank and an inner rib flank of the sealing rib upon solidification of the casting melt” note that the limitation simply expresses the intended result of the positively recited process step, which is not given patentable weight.  See MPEP 2111.01(I).  The result of an inner flank creating a sealing effect is due to the shrinkage of the casting melt upon solidification, and the corresponding shape of the formed rib and groove, which are disclosed in JP H03-47640U.  See MPEP 2112.01(I), Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
JP H03-47640U is quiet to additionally forming the casting melt to provide the ring-shaped sealing groove via the ring-shaped collar of the casting tool that extends around the feeder in the casting head at a radial distance from the feeder and arranged separately from the feeder.
	Snee teaches of casting a piston (abstract) and discloses a punch comprising annular projection 72 (fig 3-4, col 5 lines 30-35) to form the combustion bowl of the piston.  Note that the annular projection (72) is a ring-shaped collar, and the correspondingly formed shape would be a ring-shaped groove.
	It would have been obvious to one of ordinary skill in the art to include the annular projection of Snee onto the upper mold of JP H03-47640 U, such that the annular projection is radially spaced from the feeder and separate from the feeder, in order to form a combustion bowl of the piston as disclosed in Snee.  With respect to the groove being a “sealing groove,” note that the function of sealing would result in the process due to the shrinkage upon solidification of the molten metal and the shape of the protrusion, as discussed above.
The combination of JP H03-47640 U and Snee is quiet to a slope angle of between 10° to 15° relative to a perpendicular to a surface of the casting head.
	Sasaki discloses casting of an internal combustion engine piston (paragraph [0001]), and teaches that a minimum draft angle of the crown surface portion of the mold is 5 degrees (paragraph [0062]).  Kinetic teaches that draft angles are important requirements in the die casting process, and are described as an angle or amount of slope that is incorporated into a wall of a die casting mold (p.1 paragraph 2).  Kinetic teaches that surfaces perpendicular to the direction of ejection can damage the product and the mold, as the metal formed will stick to the mold, and that a small angle must be applied to all surfaces (p.1 paragraph 3).  Kinetic further recognizes that during the cooling process, castings shrink towards the core, and that drafts are higher on inner surfaces of the die (p.1 paragraph 4).  Draft angle requirement varies with specific surface, depth, and kind of alloy used (p.2 paragraph 1).
In view of the teachings of Sasaki and Kinetic, it would have been obvious to one of ordinary skill in the art to optimize the angle of the annular groove of the casting tool, and thereby the corresponding ring-shaped rib, and the annular projection and corresponding ring-shaped collar, to have a slope angle of 10° to 15°, as Sasaki recognizes a minimum draft angle for the crown surface of 5° (thereby suggesting at least 5°) and Kinetic recognizes that draft angles are applied to facilitate the ejection of the castings, that angles on inner surfaces should be higher, and that the angle requirements varies depending on the specific surface, depth, kind of alloy.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).
JP H03-47640U discloses casting, but is not specific to whether the casting melt is introduced into a casting head of a casting tool via an inlet.
Oda teaches casting of a piston, and discloses the structure of the casting tool such that the melt is introduced via an inlet (gate 22) through molten metal passage 25, which leads to cavity 15, and then into sink head portion 14a (fig 5 and 7).
As JP H03-47640U discloses casting but is quiet to where the melt is introduced through, it would have been obvious to introduce the melt via an inlet through the molten metal passage, through the cavity, and into the feeder portion, as the introduction of molten metal into a cavity and feeder is known in Oda et al.  Note that Oda et al additionally suggests that the apparatus can be used for forming the piston as a composite member of a light alloy and porous insert (col 1 lines 55-67), which have been known for increased wear resistance (col 1 lines 10-40).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The combination suggests the ring-shaped collar is disposed on the casting head radially inwards of the ring shaped groove (note that the ring-shaped groove is shown in JP H03-47640U around the outer edge of the bottom of upper mold 1 (fig 1-2), whereas the annular projection 72 of Snee is for forming a combustion bowl (col 5 lines 30-45) which would be around the central region of a diesel piston).

	Regarding claim 32, the combination discloses at least one passage close to a contact surface defined by the inner groove flank and the outer collar flank, respectively, of the at least one of the ring-shaped groove and the ring-shaped collar (JP H03-47640U, figs 2 and 4), but is quiet to the at least one passage surrounds the contact surface.
	However, JP H03-47640 U does disclose providing “a majority of these pipes 9 for cooling water are arranged at upper model.”  As JP H03-47640 U suggests a plurality of pipes for cooling the upper model, it would have been obvious to one of ordinary skill in the art to provide additional cooling passages, such as surrounding said contact surfaces, so as to provide sufficient cooling throughout the upper mold.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U as modified by Snee, Sasaki, Kinetic, and Oda et al as applied to claim 24 above, and further in view of Sander (US 8,011,095, previously cited).
Regarding claim 25, JP H03-47640 U fails to teach inserting at least one porous insert into a casting mold of the casting tool, and infiltrating the at least one porous insert with the casting melt via exerting a pressure on the casting melt, wherein infiltrating the at least one porous insert includes providing a negative pressure via suction lines leading to the at least one porous insert to facilitate infiltration with the casting melt.
Oda teaches prior art pistons formed of light alloys such as aluminum alloy are in wide use, but are inferior to iron materials in terms of heat resistance and/or wear resistance.  Oda also teaches that the prior art forms a reinforced portion by composite material in a high-pressure casting process to impregnate the pores of a porous metal preform or an inorganic fiber preform, however, the high pressure casting requires expensive apparatus and is hard to use disintegrating cores such as salt cores or sand cores (col 1 lines 30-55).  Oda teaches of forming the piston to have a composite portion by applying a pressurizing means using gas as a pressurizing medium in a normal gravity casting (col 1 lines 55-col 2 line 10), by providing a porous material for forming the composite portion, pouring molten light alloy into the cavity, applying a gas pressure to the cavity in the casting mold, in order to cause the molten light alloy to impregnate into the pores of a porous composite (abstract, col 1 lines 55-10), thereby forming the composite piston, which would have increased wear resistance.  Oda discloses an advantageous arrangement, in figure 7, where air pressure is applied through the sink head portion 14a (col 6 lines 5-21), which effectively pressurizes the part around the composite portion. 
	It would have been obvious to one of ordinary skill in the art to insert at least one porous insert into a casting mold and infiltrating the at least one porous insert, so as to form a piston having a reinforced composite portion, as recognized by Oda, for increased wear resistance.  It would have been obvious to perform the infiltration by exerting a pressure on the casting melt, as disclosed in figure 7 of Oda et al, so as to cause the molten alloy to impregnate the pores of a porous composite to thereby form the composite portion of the piston.
The combination is quiet to the infiltration includes providing a negative pressure via suction lines leading to the at least one porous insert to facilitate infiltration with the casting melt.
Sander teaches a method for producing a piston (col 1 lines 10-15) where a lid has several suction pipes connected with a vacuum pump and open into locations in the interior of the mold such that the fiber preform lies against the openings of the suction pipe and is held in the intended location by the vacuum in the pipes so as to be infiltrated by the melt (col 3 lines 1-23).  Furthermore, the feed opening is connected with a compressed air line, by way of which air under high pressure is introduced into the casting mold after the mold is filled, having the result that the porosity of the solidified alloy is reduced, resulting in a piston having sufficient strength for specific purposes (col 3 lines 1-23).
It would have been obvious to one of ordinary skill in the art to modify the combination so that the insert is held by negative pressure via suction lines leading to the insert, as described in Sander, as an alternative means for locating the porous insert in the intended location, and would additionally ensure that the melt infiltrates the preform, and resulting in a piston of low porosity having increased strength.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640U (cited in IDS filed 3/12/19) in view of Sasaki (US 2015/0204268, previously cited), Kinetic Die Casting Blog (“What is a Die Casting Draft Angle and Why is it Important?”, hereinafter Kinetic, previously cited), and Oda et al (US 6,035,923, previously cited).
Regarding claim 33, JP H03-47640U teaches a method for producing a piston, comprising:
casting the casting melt (Field of the Invention, gravity casting of a piston, fig 1-2), wherein casting the casting melt includes:
forming the casting melt into a ring-shaped sealing rib (see fig 1 showing a ring formed on the top surface of the piston around the feeder) via a ring-shaped groove (fig 2, see cross-section of groove at bottom upper mold 1) of the casting tool (fig 2, upper mold 1 and main mold 2) that extends around a feeder (room 7 or insulation 3, 4, 5) in the casting head (upper mold 1) at a radial distance therefrom (fig 2, note the groove is radially spaced from the feeder), wherein forming the casting melt into the ring-shaped sealing rib via the ring-shaped groove includes contacting the casting melt with an inner groove flank of the ring-shaped groove (fig 2, note that the groove shown would have an inner groove flank, which would be contacted with the melt);
cooling the ring-shaped groove by circulating a cooling medium through at least one passage arranged in the casting head in a region of the groove close to the inner groove flank (JP H03-47640U, figure 2, cooling water in the cooling unit 6 arranged in the upper mold 1, note the arrangement is near the annular groove in the upper mold and close to the inner groove flank).
JP H03-47640 U is quiet to the cooling passages being along the inner groove flank.  However, JP H03-47640 U does disclose providing “a majority of these pipes 9 for cooling water are arranged at upper model.”  As JP H03-47640 U suggests a plurality of pipes for cooling the upper model, it would have been obvious to one of ordinary skill in the art to provide additional cooling passages throughout the upper mold, including along the inner groove flank, so as to provide sufficient cooling throughout the upper mold.
Note that JP H03-47640U discloses solidification of the casting melt.  Regarding the limitation to “facilitate sealing along the inner groove flank and an inner rib flank of the sealing rib upon solidification of the casting melt” note that the limitation simply expresses the intended result of the positively recited process step, which is not given patentable weight.  See MPEP 2111.01(I).  The result of an inner flank creating a sealing effect is due to the shrinkage of the casting melt upon solidification, and the corresponding shape of the formed rib and groove, which are disclosed in JP H03-47640U.  See MPEP 2112.01(I), Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
JP H03-47640 U is quiet to a slope angle of between 3° to 20° relative to a perpendicular to a surface of the casting head.
	Sasaki discloses casting of an internal combustion engine piston (paragraph [0001]), and teaches that a minimum draft angle of the crown surface portion of the mold is 5 degrees (paragraph [0062]).  Kinetic teaches that draft angles are important requirements in the die casting process, and are described as an angle or amount of slope that is incorporated into a wall of a die casting mold (p.1 paragraph 2).  Kinetic teaches that surfaces perpendicular to the direction of ejection can damage the product and the mold, as the metal formed will stick to the mold, and that a small angle must be applied to all surfaces (p.1 paragraph 3).  Kinetic further recognizes that during the cooling process, castings shrink towards the core, and that drafts are higher on inner surfaces of the die (p.1 paragraph 4).  Draft angle requirement varies with specific surface, depth, and kind of alloy used (p.2 paragraph 1).
In view of the teachings of Sasaki and Kinetic, it would have been obvious to one of ordinary skill in the art to optimize the angle of the annular groove of the casting tool, and thereby the corresponding ring-shaped rib, to have a slope angle of 3° to 20°, as Sasaki recognizes a minimum draft angle for the crown surface of 5° (thereby suggesting at least 5°) and Kinetic recognizes that draft angles are applied to facilitate the ejection of the castings, that angles on inner surfaces should be higher, and that the angle requirements varies depending on the specific surface, depth, kind of alloy.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).
JP H03-47640U discloses casting, but is not specific to whether the casting melt is introduced into a casting head of a casting tool via an inlet.
Oda teaches casting of a piston, and discloses the structure of the casting tool such that the melt is introduced via an inlet (gate 22) through molten metal passage 25, which leads to cavity 15, and then into sink head portion 14a (fig 5 and 7).
As JP H03-47640U discloses casting but is quiet to where the melt is introduced through, it would have been obvious to introduce the melt via an inlet through the molten metal passage, through the cavity, and into the feeder portion, as the introduction of molten metal into a cavity and feeder is known in Oda et al.  Note that Oda et al additionally suggests that the apparatus can be used for forming the piston as a composite member of a light alloy and porous insert (col 1 lines 55-67), which have been known for increased wear resistance (col 1 lines 10-40).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-47640 U as modified by Sasaki, Kinetic, and Oda et al as applied to claim 33 above, and further in view of Snee (US 4,491,168, previously cited).
	Regarding claim 34, the combination teaches forming the casting melt into the ring-shaped sealing rib via the ring-shaped groove, but is quiet to additionally forming the casting melt to provide the ring-shaped sealing groove via the ring-shaped collar, wherein the ring-shaped collar is arranged separately from the feeder.
	Snee teaches of casting a piston (abstract) and discloses a punch comprising annular projection 72 (fig 3-4, col 5 lines 30-35) to form the combustion bowl of the piston.  Note that the annular projection (72) is a ring-shaped collar, and the correspondingly formed shape would be a ring-shaped groove.
	It would have been obvious to one of ordinary skill in the art to include the annular projection of Snee onto the upper mold of JP H03-47640 U, such that the annular projection is radially spaced from the feeder and separate from the feeder, in order to form a combustion bowl of the piston as disclosed in Snee.  With respect to the groove being a “sealing groove,” note that the function of sealing would result in the process due to the shrinkage upon solidification of the molten metal and the shape of the protrusion, as discussed above.

Allowable Subject Matter
Claims 5, 7-13, 15-16, 23, 30-31 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the invention of amended independent claim 5.  In particular, the prior art of record fails to teach a method for producing a piston including “guiding the feeder in the casting head via a sleeve coupled to the casting head, the sleeve extending through the casting head from an interior of the casting mold outwards beyond the casting head” in combination with the remaining features of the claim, such as “at least one of: forming the casting melt into a ring-shaped sealing rib via a ring-shaped groove of the casting tool that extends around a feeder of a thermally insulating material in the casting head at a radial distance therefrom … and forming the casting melt to provide a ring-shaped sealing groove via a ring-shaped collar of the casting tool that extends around the feeder in the casting head at a radial distance therefrom.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant has amended independent claim 5 to further include the limitation of “the sleeve extending through the casting head from an interior of the casting mold outwards beyond the casting head,” which is not disclosed in the cited prior art.  The previous rejection of independent claim 5 has been withdrawn.  As noted above, claims 5, 7-13, 15-16, 23, and 30-31 are allowed.
Applicant's arguments, with respect to the remaining claims, filed 5/17/22 have been fully considered but they are not persuasive.
With respect to independent claim 24 and dependent claim 34, applicant argues that the ring-shaped collar is arranged “at a radial distance from the feeder and arranged separately from the feeder.”  Applicant argues that one skilled in the art when viewing Snee would conceivably modify the upper mold of JP H03-47640U to provide the annular projection on the feeder or extended from the feeder, and not “at a radial distance from the feeder and arranged separately from the feeder.”
The examiner disagrees.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).  
The annular projection 72 (ring-shaped collar) of Snee is shown on the top punch (70) as shown in figures 3-4, to form a combustion bowl of the piston.  One skilled in the art would modify the casting head of JP H03-47640 U to include the annular projection of Snee to similarly form a combustion bowl.  Note that the claimed feeder can be met by either the room (7) or insulator (3, 4, 5) of JP H03-47640 U.  As the annular projection is to be included to the metallic upper mold to form a shape in the casting, the annular projection would necessarily be separated from the feeder (room 7 or thermal insulation 3, 4, 5) which does not shape the casting (see fig 2 of JP H03-47640U showing the room 7 and thermal insulation 3, 4, 5) and at a radial distance (as the feeder is shown in the center whereas the annular projections of Snee are shown in figs 3-4 arranged between the edge and the central region).
	Applicant further argues that claims 24 and 32-33 require “cooling at least one of the ring-shaped groove and the ring-shaped collar by circulating a cooling medium through at least one passage arranged in the casting head in a region of the at least one of the ring-shaped groove and the ring-shaped collar along the inner groove flank and the outer collar flank, respectively.”  Applicant argues that JP H03-47640U provides for only cooling at certain points, whereas the claimed cooling passage around the ring-shaped collar and/or ring-shaped groove surrounds the contact surface.
	The examiner disagrees.  Note that claims 6, 24, and 33 include similar claim language with respect to the at least one passage.  The language of claims 6, 24, and 33 do not require “surrounding the contact surface,” as argued, only requiring “arranged in the casting head in a region of the at least one of the groove and the collar along the inner groove flank and the outer collar flank, respectively.”  Claim 32 is the only claim that requires the “surrounding” limitation.  Note that each of these limitations are not supported in the original disclosure, as the cooling passages are not shown in the drawings, and that the specification and claims only disclose that the cooling passages are close to the groove or the collar, which is disclosed in JP H03-47640 U.  As discussed above, although JP H03-47640 U is quiet to the cooling passages being along the inner groove flank and the outer collar flank, and quiet to the passages surrounding the contact surface, JP H03-47640 U does disclose providing “a majority of these pipes 9 for cooling water are arranged at upper model.”  As JP H03-47640 U suggests a plurality of pipes for cooling the upper model, it would have been obvious to one of ordinary skill in the art to provide additional cooling passages along the inner groove flank and the outer collar flank, and to surround said contact surfaces, so as to provide sufficient cooling throughout the upper mold.
Applicant argues, with respect to dependent claim 29 that the claim recites subject matter similar to that disclosed in independent claim 5, in particular, guiding the feeder at an outside diameter in the casting head via a sleeve coupled to the casting head, the sleeve extending through the casting head from an interior of the casting mold outwards beyond the casting head.  Note that claim 29 is only rejected under 35 U.S.C 112(a).  Claim 29 depends from claim 24, which was discussed above as including new matter.  Note that although the original claims and paragraph [0016] of the specification discloses a passage arranged in the casting head in a region of the groove or the collar, the disclosure does not support the passages arranged “along the inner groove flank and the outer collar flank, respectively.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735